Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to communications filed on 6/7/2019.  Accordingly, claims 1- 20 are pending.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-11, 13-17 & 19- 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hering et al. (US 2013/0325249 A1) in view of Kunkel (US 2020/0258321 A1).
As per claim 1, Hering discloses: a method for utilizing a vehicle learn mode, the method comprising:
receiving, by a learn mode user interface, a selection to use a vehicle learn mode (see Hering at least fig. 1-4 and in particular fig. 2-4 & ¶ 4-5 "driver/user initiated inquiry");
receiving, by the learn mode user interface, a request for information about a user control or vehicle feature for a vehicle (see Hering at least fig. 1-4 and in particular fig. 2-4 & ¶ 4-5 "obtaining diagnostic data");
obtaining, by the learn mode user interface, the information from an electronic owner's manual for the vehicle (see Hering at least fig. 1-4 and in particular fig. 2-4 & ¶ 4-5 "obtaining diagnostic data").  
Hering, discloses the claim as detailed above.
Hering, further discloses providing assistance to the vehicle occupant (see Hering at least fig. 1-4 and in particular fig. 2-4 & ¶ 4-5 "providing diagnostic assistance to vehicle occupant"). 
However, Hering does not appear to explicitly disclose outputting, by an audio system or a visual display, the information to a user.
Nevertheless, Kunkel--who is in the same field of endeavor--discloses outputting, by an audio system or a visual display, the information to a user (see Kunkel at least fig. 1-3 and in particular fig. 2c-2d [234-236] & 3 "suggested actions"). 
One of ordinary skill in the art, prior to the effective filing date of the given invention, would have been motivated to combine Kunkel's system for monitoring vehicle components with those of Hering's diagnostic unit in order to form a more safe and overall user-friendly system (i.e., by encouraging user interaction and assistance with vehicular diagnostics systems). 
Motivation for combining Hering with Kunkel not only comes from knowledge well known in the art but also from Kunkel (see at least ¶ 2- 8). 
Both Hering and Kunkel disclose claim 2: further comprising determining that the vehicle is operating safely (see Hering at least fig. 1-4 and in particular fig. 2-4 & ¶ 4-5 "diagnostic warning" and see Kunkel at least fig. 1-3 and in particular fig. 2c-2d & 3).  
Motivation for combining Hering and Kunkel, in the instant claim, is the same as that in claim 1 above. 
Both Hering and Kunkel disclose claim 3: further comprising instructing the user to stop or park the vehicle to utilize the vehicle learn mode in response to determining that the vehicle is not operating safely (see Hering at least fig. 1-4 and in particular fig. 2-4 & ¶ 4-5 "diagnostic warning" and see Kunkel at least fig. 1-3 and in particular fig. 2c-2d & 3).  
Motivation for combining Hering and Kunkel, in the instant claim, is the same as that in claim 1 above. 
Both Hering and Kunkel disclose claim 4: further comprising causing the learn mode user interface to enter the vehicle learn mode in response to determining that the vehicle is operating safely (see Hering at least fig. 1-4 and in particular fig. 2-4 & ¶ 4-5 "diagnostic warning" and see Kunkel at least fig. 1-3 and in particular fig. 2c-2d & 3).  
Motivation for combining Hering and Kunkel, in the instant claim, is the same as that in claim 1 above. 
Both Hering and Kunkel disclose claim 6: wherein the audio system or the visual display are associated with the vehicle (see Hering at least fig. 1-4 and in particular fig. 2-4 & ¶ 4-5 "diagnostic warning" and see Kunkel at least fig. 1-3 and in particular fig. 2c-2d & 3).  
Motivation for combining Hering and Kunkel, in the instant claim, is the same as that in claim 1 above. 
Both Hering and Kunkel disclose claim 7: wherein the audio system or the visual display are associated with a mobile device (see Hering at least fig. 1-4 and in particular fig. 2-4 & ¶ 4-5 "diagnostic warning" and see Kunkel at least fig. 1-3 and in particular fig. 2c-2d & 3).  
Motivation for combining Hering and Kunkel, in the instant claim, is the same as that in claim 1 above. 
Both Hering and Kunkel disclose claim 8: A system for utilizing a vehicle learn mode, the system comprising: a vehicle comprising: a memory and a processor coupled to the memory; a learn mode user interface; an audio system; and a visual display, wherein the learn mode user interface is operable to: receive a selection to use a vehicle learn mode; receive a request for information about a user control or vehicle feature for a vehicle; and obtain the information from an electronic owner's manual for the vehicle, and wherein the vehicle is operable to output the information to a user via the audio system or the visual display (see Hering at least fig. 1-4 and in particular fig. 2-4 & ¶ 4-5 "diagnostic warning" and see Kunkel at least fig. 1-3 and in particular fig. 2c-2d & 3).  
Motivation for combining Hering and Kunkel, in the instant claim, is the same as that in claim 1 above. 
Both Hering and Kunkel disclose claim 9: wherein the vehicle is further operable to determine that the vehicle is operating safely (see Hering at least fig. 1-4 and in particular fig. 2-4 & ¶ 4-5 "diagnostic warning" and see Kunkel at least fig. 1-3 and in particular fig. 2c-2d & 3).  
Motivation for combining Hering and Kunkel, in the instant claim, is the same as that in claim 1 above. 
Both Hering and Kunkel disclose claim 10: wherein the learn mode user interface is further operable to instruct the user to stop or park the vehicle to utilize the vehicle learn mode in response to determining that the vehicle is not operating safely (see Hering at least fig. 1-4 and in particular fig. 2-4 & ¶ 4-5 "diagnostic warning" and see Kunkel at least fig. 1-3 and in particular fig. 2c-2d & 3).  
Motivation for combining Hering and Kunkel, in the instant claim, is the same as that in claim 1 above. 
Both Hering and Kunkel disclose claim 11: wherein the learn mode user interface is further operable to cause the learn mode user interface to enter the vehicle learn mode in response to determining that the vehicle is operating safely (see Hering at least fig. 1-4 and in particular fig. 2-4 & ¶ 4-5 "diagnostic warning" and see Kunkel at least fig. 1-3 and in particular fig. 2c-2d & 3).  
Motivation for combining Hering and Kunkel, in the instant claim, is the same as that in claim 1 above. 
Both Hering and Kunkel disclose claim 13: wherein the information is output to the user via a mobile device (see Hering at least fig. 1-4 and in particular fig. 2-4 & ¶ 4-5 "diagnostic warning" and see Kunkel at least fig. 1-3 and in particular fig. 2c-2d & 3).  
Motivation for combining Hering and Kunkel, in the instant claim, is the same as that in claim 1 above. 
Both Hering and Kunkel disclose claim 14: A non-transitory computer readable medium having program instructions utilizing a vehicle learn mode embodied therewith, the program instructions readable by a processor to cause the processor to: receive a selection to use a vehicle learn mode; receive a request for information about a user control or vehicle feature for a vehicle; obtain the information from an electronic owner's manual for the vehicle; and output the information to a user (see Hering at least fig. 1-4 and in particular fig. 2-4 & ¶ 4-5 "diagnostic warning" and see Kunkel at least fig. 1-3 and in particular fig. 2c-2d & 3).  
Motivation for combining Hering and Kunkel, in the instant claim, is the same as that in claim 1 above. 
Both Hering and Kunkel disclose claim 15: the program instructions readable by a processor to cause the processor to determine that the vehicle is operating safely (see Hering at least fig. 1-4 and in particular fig. 2-4 & ¶ 4-5 "diagnostic warning" and see Kunkel at least fig. 1-3 and in particular fig. 2c-2d & 3).  
Motivation for combining Hering and Kunkel, in the instant claim, is the same as that in claim 1 above. 
Both Hering and Kunkel disclose claim 16: the program instructions readable by a processor to cause the processor to instruct the user to stop or park the vehicle to utilize the vehicle learn mode in response to determining that the vehicle is not operating safely (see Hering at least fig. 1-4 and in particular fig. 2-4 & ¶ 4-5 "diagnostic warning" and see Kunkel at least fig. 1-3 and in particular fig. 2c-2d & 3).  
Motivation for combining Hering and Kunkel, in the instant claim, is the same as that in claim 1 above. 
Both Hering and Kunkel disclose claim 17: the program instructions readable by a processor to cause the processor to cause the learn mode user interface to enter the vehicle learn mode in response to determining that the vehicle is not operating safely (see Hering at least fig. 1-4 and in particular fig. 2-4 & ¶ 4-5 "diagnostic warning" and see Kunkel at least fig. 1-3 and in particular fig. 2c-2d & 3).  
Motivation for combining Hering and Kunkel, in the instant claim, is the same as that in claim 1 above. 
Both Hering and Kunkel disclose claim 19: wherein the information is output via an audio system or the visual display associated with the vehicle (see Hering at least fig. 1-4 and in particular fig. 2-4 & ¶ 4-5 "diagnostic warning" and see Kunkel at least fig. 1-3 and in particular fig. 2c-2d & 3).  
Motivation for combining Hering and Kunkel, in the instant claim, is the same as that in claim 1 above.   
Both Hering and Kunkel disclose claim 20: wherein the information is output via an audio system or the visual display associated with a mobile device (see Hering at least fig. 1-4 and in particular fig. 2-4 & ¶ 4-5 "diagnostic warning" and see Kunkel at least fig. 1-3 and in particular fig. 2c-2d & 3).  
Motivation for combining Hering and Kunkel, in the instant claim, is the same as that in claim 1 above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MACEEH ANWARI whose telephone number is 571-272-7591.  The examiner can normally be reached on 9-9:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MACEEH . ANWARI
Primary Examiner
Art Unit 3663



	
	/MACEEH ANWARI/              Primary Examiner, Art Unit 3663